Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dove et al (EP 2 154 472).
The device as claimed is disclosed by Dove et al with a jogbox 10 for a coordinate measuring machine 12 having a movable arm 20, the jogbox comprising: a body 230 forming an interior (figure 8); a CMM interface (any of items 30, 31, 34, 35, 24, 28, and or 25 can broadly be considered the CMM interface to transmit information from the jogbox to the CMM) configured with a CMM communication protocol to communicate with the coordinate measuring machine; control hardware at least partially within the interior (figures 6 and 8 both show hardware within the interior of the jogbox), the control hardware being configured to control the movable arm of the coordinate measuring machine via the CMM interface; an energizing port 234 (see paragraph [0060]) for energizing or charging the jogbox; and an auxiliary port 263 (see paragraph [0052]) formed by the body and operatively coupled with the controlling hardware within the interior, the auxiliary port configured to directly physically connect 
With respect to claim 2 Dove et al discloses the auxiliary port is configured to couple with the hardware interface port without a connecting cable ([0052] specifically lines 1-3).
With respect to claim 3 Dove et al discloses the energizing port comprises a wireless energizing port ([0061] see figures 9A and 9B).
With respect to claim 4 Dove et al discloses the energizing port comprises a wired port 234 [0060].
With respect to claim 5 Dove et al discloses the at least one hardware accessory [0052] via cable 62.
With respect to claim 6 Dove et al discloses the body is configured to be hand-held (figure 1).
With respect to claim 7 Dove et al discloses wherein the housing and the hardware accessory form a removably coupled unitary object when coupled [0052] via cable 62 which is removably connected to the jogbox.
With respect to claim 8 Dove et al discloses a display 28 operatively coupled 34, 35 with the auxiliary port 263 (figure 1).
With respect to claim 9 Dove et al discloses the hardware accessory includes one or more of a thermal camera, a bar code scanner, a label printer, a display device, a joystick 32, and an additional control interface to the control hardware.

With respect to claim 14 Dove et al discloses a first face and a second face, wherein the second face side is on an opposite a side of the jogbox from the first face; a display 36 disposed on the first face; and the auxiliary port 263 (figure 6) disposed on the second face of the jogbox.
With respect to claim 15 Dove et al discloses at least one hardware accessory is rigidly and removably held by the auxiliary port 263 [0052] via cable 62 which is removably connected to the jogbox.
With respect to claim 16 Dove et al discloses 16 the at least one hardware accessory is rigidly and removably held on the jogbox using at least one fastener (see figure 6 where cable 62 is screwed into the auxiliary port 263.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dove et al (EP 2 154 472) in view of Lankalapalli et al (9,329,595).
The device as claimed is disclosed by Dove et al as stated in the rejection recited above for claims 1-9 and 13-16, but lacks the auxiliary port being a USB port. 
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dove et al (EP 2 154 472) in view of official notice.
The device as claimed is disclosed by Dove et al as stated in the rejection recited above for claims 1-9 and 13-16, but lacks an authentication sensor to access the device. 
Official notice is taken that authentication devices (passwords, fingerprint scanners, retinal scanners…) as commonly used in devices for security reasons to prevent unauthorized usage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an authentication device in Dove et al in view of official notice for security reasons to prevent unauthorized usage.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dove et al (EP 2 154 472) in view of Adler et al (2017/0188831).
The device as claimed is disclosed by Dove et al as stated in the rejection recited above for claims 1-9 and 13-16, but lacks the hardware accessory being a dongle. 
Adler et al teaches using a dongle in paragraph [0150] as a wireless connection means.  Therefore, it would have been obvious to one of ordinary skill in the art before .
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dove et al (EP 2 154 472) in view of Gobeil (EP 2 722 728).
The device as claimed is disclosed by Dove et al as stated in the rejection recited above for claims 1-9 and 13-16, but lacks a counterweight interface configured to receive and retain a set of counterweights (inside or outside the jogbox).   
Gobeil teaches using adjustable counterweights 108 [0011], [0022], [0029], and [0038] to balance a handheld device 100.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use adjustable counterweights either inside or outside the body of Dove et al as taught by Gobeil to balance the handheld jogbox.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The rejection has been rewritten to clarify the rejection as intended.  Specifically, with respect to claim 1 the auxiliary port as stated in paragraph [0052] is clearly 263 where the cable 62 is connected and not the cable itself.  With respect to claim 7 the hardware accessory is being read as being the “other devices” stated in paragraph [0052] connected via cable 62, however, the claim is broad enough to also read on the docking station as stated in applicants remarks.  With respect to claim 16 the fastener that connects cable 62 is clearly shown in figure 6.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855